DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the updated locations of the first and second markers must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is unclear if the screen is part of the claimed apparatus as it is only inferentially set forth in the processor.  Claim 1 is rejected because it is unclear if the current application position is displayed on the screen.  Claim 1 is also rejected because it is unclear if first and second markers are simultaneously displayed.  Examiner notes that the claim limitation of the “processor further configured to...” does not necessarily impart any sequential steps.  As best understood, two displayed markers represent “previous” and “next” applications so it is unclear how first and second markers can be updated when the device reaches one (e.g. previous) application position.  Claims 11-12 and 15 appear to have similar issues.  Claim 4 is rejected because “said second signal” lacks proper antecedent basis.  Claim 12 is rejected because it is unclear what is considered to be “a second position” and if the second position is the same as the current application position or the next application position.  Claim 12 is also rejected because “the second application position” and “the next position” lack proper antecedent basis.  Claim 15 appears to have a similar issue.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-6, 9-13 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2013/0072787 to Wallace et al. “Wallace” in view of U.S. Publication No. 2014/0213873 to Wang and U.S. Publication No. 2010/0256558 to Olson et al. “Olson”.  
As for Claims 1, 6, 10-12 and 15, Wallace discloses an apparatus and method for supporting medical device positioning in minimally invasive techniques (Paragraph [0002]) comprising: an input circuitry (e.g. processor 6 or 10 in Figs. 1 and 2 respectively and corresponding descriptions) configured to receive medical image data (e.g. x-ray image data; Paragraphs [0018], [0026] and [0095]) of a medical device within a lumen of a patient.  Wallace explains that the processor (e.g. input circuitry) also receives information indicative of a current application position of the medical device with respect to the object (Paragraph [0020]) such that an image may be displayed with the position of the tool superimposed thereon  (Paragraphs [0021]-[0023]).  While Wallace mentions examples of minimally invasive procedures including, for example, ablating the renal artery (Paragraph [0009]) Wallace does not expressly disclose other details about the procedure (e.g. navigating the catheter to various targets or next application positions spaced apart).  
Thus, Wallace does not expressly disclose nor depict where processor generates a displayed user interface configured to guide movement of the medical device to a sequence of Wallace does not appear to update marker locations when the medical device reaches the application positions as claimed.   
Wang teaches from within a similar field of endeavor with respect to minimally invasive catheter ablation procedures of the renal artery (Abstract; Paragraph [0002]) where “accepted methodologies for performing renal nerve ablation through catheter means” include 4-6 two minute RF treatments per renal artery with the radio frequency being generated by an RF generator within is automated, low power and has built in safety algorithms (Paragraph [0010]).  Wang explains that the RF is applied through movement of the catheter distal to the aorta to proximal to the aorta with application of RF in spaced increments of 5 mm or more (e.g. safety margin; Paragraph [0010]).  
As for the markers, Olson teaches from within a similar field of endeavor with respect to apparatuses for supporting medical device positioning (Abstract; Fig. 1 and corresponding descriptions) including a visualization system that provides a user with real-time positioning information concerning the catheter tip (Paragraphs [0055] and [0058]).  Olson explains that apparatus includes a navigation system to collect position data from catheters and a visualization system that may include monitors for displaying a real time x-ray image for assisting a physician with catheter movement (Paragraphs [0062]-[0065]).  Olson teaches a user interface provides the ability to select or direct movement of the catheter, place lesion markers, waypoints, virtual sensors, or automated movement targets and lines (Paragraph [0122]).  Target points within the image may be used to identify lesion points for intended or completed therapy delivery, waypoints for semi-automated stepwise catheter movement, destination points for fully automated movement or as relative markers (Paragraphs [0125] and [0173]).  In one interpretation, waypoints may be the first and second markers that are updated as the Olson’s method steps.  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have used Wallace’s system and technique according to accepted renal artery ablation methodologies as described by Wang as such a modification merely involves applying a known technique to improve similar devices in the same way and/or combining prior art techniques according to known methods to yield predictable results (MPEP 2143).  Furthermore, it would have been obvious to have modified the input circuitry and processor to accept and display incremental markers that are “updated” (e.g. sequential, stepwise target/waypoints) and/or accept sequential lesion therapy points as described by Olson in order to visualize correct catheter positioning for the ablation procedure.  Such a modification would appear to enhance patient safety by ensuring proper ablation spacing and requires nothing more than combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

As for Claims 2 and 13, Examiner notes that in the modified system, the markers may be aligned/positioned relative to the anatomy.  Furthermore, while Fig. 28b depicts waypoints in a curved fashion, one skilled in the art would appreciate that the markers may be positioned in a line corresponding to the orientation of the medical device.  Accordingly, it would have been obvious to a person skilled in the art to have aligned and scaled the overlay and markers with either the catheter’s direction or the vessel segment’s direction in the modified system in order to visualize relative attributes (e.g. distances) of the anatomy and/or catheter with respect to 
As for Claim 4, Examiner notes that in the modified system, the catheter’s position signal is constantly updated in real time.  Thus, the system would receive a “second signal” in its broadest reasonable interpretation when the catheter is navigated in a sequential manner.  
With respect to Claim 5, Examiner notes that the first and second markers as described above are displayed.  
Regarding Claims 9 and the denervation catheter assembly of Claim 11, the modified catheter system as described above is considered to have an energizable denervation catheter assembly (e.g. RF ablation means) configured to denervate the object at various points in time according to well-known methodologies.    

Claims 2 and 13 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wallace, Wang and Olson as applied to claims 1 and 12above, and further in view of U.S. Publication No. 2011/0137156 to Razzaque et al. “Razzaque”. 
As for Claims 2 and 13, Examiner notes that in the modified system, the markers may be aligned/positioned relative to the anatomy.  Furthermore, while Fig. 28b depicts waypoints in a curved fashion, one skilled in the art would appreciate that the markers may be positioned in a line corresponding to the orientation of the medical device.  Accordingly, it would have been obvious to a person skilled in the art to have aligned and scaled the overlay and markers with either the catheter’s direction or the vessel segment’s direction in the modified system in order to visualize relative attributes (e.g. distances) of the anatomy and/or catheter with respect to other surgical procedures (e.g. ablation).  Examiner notes that a step of realigning merely involves a duplication of aforementioned steps (MPEP 2144.04).  
Razzaque teaches from within a similar field of endeavor with respect to planning and navigating ablation procedures (Abstract) where virtual markers or rings are overlaid onto a medical image at regular intervals to provide the physician with visual cues of the needle tip to a target (Paragraphs [0135]-[0136]; Figs. 6, 24, 31 and corresponding descriptions).  
Accordingly, it would have been obvious to a person skilled in the art to have aligned and scaled the overlay and markers with either the catheter’s direction as described by Razzaque in order to visualize a projected trajectory of the medical device with respect to imaged anatomy.  Such modification would also appear to enhance patient safety by avoiding unwanted movement and requires nothing more than combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wallace, Wang, and Olson as applied to claim 1 above, and further in view of WO 2010/150145 to Florent.  
With respect to Claim 3, Wallace, Wang, and Olson disclose an apparatus for supporting a medical device positioning as described above.  However, the modified system does not expressly disclose a step of segmenting the medical device as claimed.  
Florent teaches from within a similar field of endeavor with respect to x-ray guided catheter procedures (Pages 1-2 and 5-6) where a computed ruler (e.g. marker) is overlaid on the medical image (Pages 5-6 also Figs. 1-3).  Florent explains that the computed ruler overlay helps the clinician estimate lengths within the body (Paragraph [0029]).  In addition, Florent explains that the catheter is segmented and modeled in a frame (Pages 5-6).  Examiner notes that any objects depicted in the x-ray image are considered to be displayed based on their “x-ray footprint” in its broadest reasonable interpretation.  
Wallace, Wang, and Olson to include a step of segmenting the catheter from the x-ray images as described by Florent in order to enhance the accuracy of the depicted location of the catheter within the anatomy.  Furthermore, such a modification merely involves combining conventional image processing techniques according to known methods in order to yield predictable results (MPEP 2143).  


Claim 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wallace, Wang and Olson as applied to claims 1 and 12above, and further in view of U.S. Publication No. 2011/0141140 to Duhamel et al. “Duhamel” or WO 2010/150145 to Florent.  
With respect to Claim 7, Examiner notes that in the modified system, the target/waypoints would be positioned incrementally according to known ablation standards (e.g. every 5mm or more) defined by the user.  However, the art of record does not appear to also disclose a virtual gauge in order to help facilitate marker positioning.  
Duhamel teaches from within a similar field of endeavor with respect to computer aided surgical procedures where a graphical overlay and markers may be superimposed on medical images (e.g. x-ray images; Paragraphs [0006]-[0007]).  Duhamel explains that a graphical overlay can be, for example, an overlay grid (e.g. virtual gauge) having visible graphical indicators such as scales, rulers, segments, metrics or the like to assist the medical professional in determining proper location of localization markers which may be placed within the image in relation to the grid (Paragraph [0020]).  The localization markers identify reference locations for a surgical procedure “application” (Paragraphs [0020], [0039] and [0057]).  Duhamel makes it clear that 
Similarly, Florent teaches from within a similar field of endeavor with respect to x-ray guided catheter procedures (Pages 1-2 and 5-6) where a computed ruler (e.g. virtual gauge) is overlaid parallel to a displayed representation of a medical device within the body (Pages 4-6 also Figs. 1-3).  Examiner notes that the scale of the overlaid ruler would be adjusted depending on the size of the lesion in its broadest reasonable interpretation.  Alternatively, the particular scale of the ruler is considered to be an obvious design choice noting that the prior art’s ruler achieves the same function of the claimed ruler (e.g. measure relative distance/size).   
Accordingly, it would have been obvious to a person skilled in the art to have further modified the apparatus for device positioning as described by Wallace, Wang and Olson to allow a virtual gauge to also be overlaid on the image as described by Duhamel or Florent in order to enhance the accuracy of the marker spacing according to known ablation standards.  

As for Claim 8, Examiner notes that in the modified system, the markers may be aligned/positioned relative to the anatomy.  Furthermore, while Fig. 28b depicts waypoints in a curved fashion, one skilled in the art would appreciate that the markers may be positioned in a line corresponding to the orientation of the medical device.  Accordingly, it would have been obvious to a person skilled in the art to have aligned and scaled the overlay and markers with either the catheter’s direction or the vessel segment’s direction in the modified system in order .  

Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 15 have been considered but are moot because the arguments do not apply to the updated grounds of rejection.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Publication No. 2010/0305429 to Shachar et al. who discloses a catheter positioning system and method for navigating a catheter to various target points (Paragraphs [0099]-[0103]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793